Title: Continental Congress Motion on the Establishment of Permanent Funds, [12 February 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, February 12, 1783]
That it is the Opinion of Congress that complete justice cannot be done to the Creditors of the United States nor the restoration of public Credit be effected; nor the future exigencies of the war provided for, but by the establishment of [permanent & adequate funds to operate generally throughout the united States, to be collected by Congress].
 